Citation Nr: 0907147	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability or 
disabilities manifested by joint pain.

3.  Entitlement to an initial compensable rating for 
residuals of a left ankle sprain.

4.  Entitlement to an initial or staged compensable rating 
for right shin splints prior to May 11, 2007 and to a rating 
in excess of 10 percent thereafter.

5.  Entitlement to an initial or staged compensable rating 
for left shin splints prior to May 11, 2007 and to a rating 
in excess of 10 percent thereafter.
  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to November 
1988, May 1997 to March 2000 and February 2003 to May 2004.  
The claims file indicates that the Veteran has had subsequent 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington and issued by the Portland, Oregon RO.  
In this rating decision, the RO granted service connection 
for post-traumatic stress disorder (PTSD), right knee 
tendinitis, bilateral shin splints, and residuals of a left 
ankle sprain.  The RO also denied service connection for 
hypertension, bilateral plantar fasciitis, tinnitus, and a 
disability manifested by joint pain.  The RO deferred a 
decision on service connection for hearing loss.  The Veteran 
filed a notice of disagreement to the ratings assigned to the 
disabilities granted service connection and to the denials of 
service connection.  In July 2006, the RO issued a statement 
of the case regarding these eight claims, and the Veteran 
filed an August 2006 substantive appeal (VA Form 9) 
perfecting an appeal of these eight claims.

In a July 2007 rating decision, the RO granted service 
connection for bilateral plantar fasciitis.  In a May 2008 
decision, the RO granted service connection for hypertension.  
As the Veteran has not appealed the ratings or effective 
dates assigned for these two disabilities, this represents a 
complete grant of the Veteran's appeal in regard to these two 
claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In the July 2007 rating decision, the RO also granted an 
increased rating for service connected PTSD, and granted a 10 
percent rating for right shin splints and left shin splints 
effective May 11, 2007, the date of an examination.  The RO 
continued, implicitly, the noncompensable rating from the 
date of service connection (May 5, 2004) to May 10, 2007.  
Although the RO noted that the grant of the increased rating 
for bilateral shin splints was a full grant of this issue, 
the Board finds that the issue is still on appeal as the 
increased rating was not granted for the entirety of the time 
under appeal and Veteran is also assumed to be seeking higher 
ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Issues 
numbered 5 and 6 on the first page of this decision are 
styled accordingly.

In February 2008, the Veteran, through his representative, 
withdrew the claims for increased rating for PTSD and right 
knee tendonitis.  Thus, these two claims are no longer on 
appeal.  See 38 C.F.R. § 20.204.  

In October 2005, the RO denied the claim for service 
connection for hearing loss (the claim deferred in the June 
2005 rating decision).  The Veteran did not file a notice of 
disagreement to this issue and this issue is not on appeal.  

The issues of service connection for a disability manifested 
by joint pain and increased ratings for left ankle sprain, 
and bilateral shin splints are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran's periods of active service included combat 
duty in Iraq between February 2003 and his discharge from 
service in May 2004.

2.  While the service treatment records are negative for any 
findings indicative of tinnitus and a recent examination 
failed to result in a favorable nexus opinion, there is 
competent evidence of a current diagnosis, there is no 
competent opinion that weighs against the claim, and the 
Veteran's contention that his ringing in his ears beginning 
during recent combat duty is credible; it is at least as 
likely as not that his tinnitus began during service.

CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for service connection 
for tinnitus.  Therefore, no further development is needed 
with regard to this appeal.   

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The Veteran contends that he has tinnitus attributable to 
service.  He was discharged from his third period of active 
duty in May 2004 and filed his claim for service connection 
for tinnitus approximately 6 months later in November 2004.  

Service personnel records reveal that the Veteran served in a 
medical role during service and received a combat medical 
badge subsequent to his service in Iraq.  In a June 2004 
[after his discharge from active service] "post-deployment" 
health assessment, the Veteran marked that he did not have 
ringing of the ears (tinnitus).  Review of service treatment 
records reveals no other evidence of complaints regarding 
tinnitus.

The Veteran underwent a VA audiological examination in May 
2005.  The examiner documented that the military medical 
records indicated that the Veteran reported no ringing in his 
ears and hearing within normal limits while in the service.  
The Veteran reported exposure to noise exposure from mortars, 
generators and weapons with some hearing protection worn.  
The examiner concluded that tinnitus was currently present 
with onset in 2004; the month and circumstances of onset and 
the etiology of tinnitus were unknown.  The Veteran was found 
not to have a current hearing loss disability.

The Veteran underwent a VA contract audiological examination 
in June 2007.  The Veteran reported that he had a constant, 
bilateral tinnitus, which he described as a high pitch 
ringing.  The Veteran noticed the tinnitus approximately 3 
years prior (or approximately June 2004).  The Veteran 
contended that the tinnitus was a result of exposure to the 
noise of blasts while serving in Iraq.  The examiner found 
that the Veteran had normal hearing bilaterally.  The 
examiner noted that the history the Veteran reported was 
consistent with tinnitus and that it was possible to have 
tinnitus with the presence of hearing loss.  The examiner 
indicated, however, that there was no documentation or 
physical evidence to support the tinnitus claim.  The 
examiner opined that she could not resolve the issue of 
whether tinnitus was attributable to service without 
resorting to mere speculation.

Analysis

The Board finds that service connection for tinnitus is 
warranted.  The Veteran had recent combat duty in Iraq just 
prior to his discharge from active service.  There is ample 
evidence of record that confirms combat duty.  The Veteran's 
version of events surrounding his exposure to acoustic trauma 
is consistent with the record and is not in dispute.  
38 U.S.C.A. § 1154(b).  Further, the evidence indicates that 
the Veteran first noticed tinnitus proximate in time to 
discharge from service and had complained of tinnitus since 
that time, thus indicating a continuity of symptomatology 
(see 38 C.F.R. § 3.303(b)).  The Veteran has undergone two 
medical examinations.  The May 2005 VA examination did not 
contain an opinion regarding service incurrence but 
documented that the Veteran had tinnitus since 2004 (the year 
of discharge from service).  In the June 2007 VA contract 
examination, the examiner indicated that she could not 
provide an opinion without resorting to mere speculation; 
this is not evidence against or in support of the claim.
The Board finds that the Veteran's statements regarding when 
he noticed ringing in his ears and that such episodes have 
been recurrent ever since are credible and that he is 
competent to state that he has had such a symptom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Although 
cognizant that the Veteran did not complain of tinnitus in 
the June 2004 health assessment, based on the Veteran's 
prolonged exposure to excessive noise while on combat duty, 
the medical evidence of tinnitus soon after service and his 
credible and competent statements regarding the onset of his 
ringing in the ears, the Board finds that the evidence is at 
least in relative equipoise as to whether there is a causal 
link between a current diagnosis of tinnitus and in-service 
acoustic trauma.  Under these circumstances, the Board finds 
that the evidence is at least in equipoise as to whether the 
Veteran's tinnitus is causally linked to service.  With 
application of the doctrine of reasonable doubt, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 
1131, 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for tinnitus is granted.


REMAND

The other claims on appeal are claims for service connection 
and increased ratings for orthopedic disabilities.  After 
review of the record, the Board finds that a remand is 
necessary in order to obtain an additional VA orthopedic 
examination and to issue the Veteran an additional VCAA 
letter.  

The additional VCAA letter will aid the Veteran in 
understanding what issues remain on appeal, as the Board has 
found that claims remain active that the RO informed the 
Veteran were no longer on appeal.  Further, as noted below, 
the Board finds that the record raises issues of secondary 
service-connection.  As to the allegations of direct and 
secondary service connection, these theories pertain to the 
same benefit for the same disability and, therefore, they 
constitute the same claim.  See Robinson v. Mansfield, .21 
Vet. App. 545 (2008).  However, the veteran must be provided 
notice with respect to the claim for secondary service 
connection, to include being advised of the applicable law 
and regulation.  The VCAA letter must notify the Veteran of 
the evidence and information needed to substantiate a claim 
for secondary service connection.  See 38 C.F.R. § 3.310.

Regarding the claim for service connection for a disability 
or disabilities manifested by joint pain, service connection 
is already in effect for some of the Veteran's joint 
disabilities (right knee and left ankle, along with bilateral 
shin splints).  The RO has previously separated out claims 
regarding other joints and treated these as separate claims.  
In styling the issue as including disabilities manifested by 
joint pain, the Board is mindful that if service connection 
is established, separate ratings may be warranted for 
different joints.  After review of the claims file, however, 
the Board finds that the Veteran should be scheduled for a VA 
examination in which an examiner specifically considers 
whether any additional joint disabilities are linked to 
service.  See 38 C.F.R. § 3.159(c)(4).  The basis for finding 
that such a examination is warranted includes review of 
service treatment records dated in January 1999 that document 
bilateral knee and ankle pain; a May 2005 VA examination that 
contains diagnoses of a chronic sprain of the left knee, 
bilateral chronic ankle sprains, and a back disability; and 
recognition that the Veteran filed his claim and showed 
medical evidence of these disabilities within approximately a 
year of discharge from active service.

Service connection is currently in effect for right knee 
tendonitis, bilateral shin splints, and residuals of a left 
ankle sprain.  The Board finds that the record raises issues 
of whether the additionally complained of orthopedic 
disabilities for which there is current medical documentation 
- namely, a left knee disability, a right ankle disability, 
and a back disability - were caused or aggravated by any of 
the veteran's service-connected joint disorders.

Therefore, upon remand, the Veteran should be scheduled for a 
VA examination that includes an opinion regarding whether the 
Veteran has additional joint disabilities, to include a left 
knee disability, a right ankle disability, and a back 
disability, that are linked to service or are secondary to 
his service-connected right knee tendinitis, bilateral shin 
splints, or residuals of a left ankle sprain.  Regarding the 
claims for service connection for additional joint 
disabilities, it is pertinent to note that, with multiple 
theories or means of establishing entitlement to a benefit 
for a specific joint disability, if the theories all pertain 
to the same benefit for the same disability (as in this 
case), they constitute the same claim. See Robinson v. 
Mansfield, .21 Vet. App. 545 (2008).

With respect to the secondary service connection aspect of 
these claims, under 38 C.F.R. § 3.310 (a), service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  The recent amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, was enacted.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen and 
adds language that requires that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  Although the Veteran was issued a copy of the 
previous version of this regulation in the statement of the 
case, there is no indication that the Veteran has been issued 
a copy of the amended regulation.  Upon remand, the Veteran 
should be issued a VCAA notification letter that contains a 
copy of the amended regulation.  If any claim for service 
connection remains denied, the AMC/RO must include a copy of 
the amended 38 C.F.R. § 3.310 in the issued supplemental 
statement of the case.

Turning next to the claims for increased ratings for a left 
ankle disability and bilateral shin splints, the Board 
highlights that as the instant remand directs that an 
examination be obtained that addresses multiple orthopedic 
questions it is likely that the obtained examination report 
will contain findings relevant to these increased rating 
claims.  The Board, therefore, findings that adjudication of 
these claims should be deferred pending receipt of this VA 
examination report.  At the time of the directed VA 
orthopedic examination, the examiner should evaluate the 
severity of the left ankle and bilateral shin disabilities.  

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the disabilities 
remaining on appeal should be obtained and made part of the 
claims file.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the issues remaining of appeal - issues 
2 through 5 listed on the title page of 
this instant decision.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

This letter should provide the Veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective dates for the benefits sought 
as outlined by the United States Court 
of Appeals for Veterans Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran must also be notified of the 
information and evidence needed to 
substantiate claims for secondary 
service connection.  The Veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

Depending upon the Veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the disabilities remaining on 
appeal should be obtained and made part 
of the claims file.

3.  The Veteran should be scheduled for 
a VA orthopedic examination.  The claims 
file and a copy of this remand should be 
sent to the examiner.  The Board 
highlights that service connection is 
currently in effect for the following 
orthopedic disabilities:  right knee 
tendonitis, bilateral plantar fasciitis 
and flat feet, bilateral shin splints, 
and residuals of a left ankle sprain.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that any present 
left knee disability began 
during service or is causally 
linked to any incident of 
active duty?  

b) Is it at least as likely as 
not (50 percent or greater 
probability) that any present 
left knee disability was caused 
or aggravated by the Veteran's 
service-connected right knee 
tendinitis, bilateral shin 
splints, or residuals of a left 
ankle sprain?

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that any present 
right ankle disability began 
during service or is causally 
linked to any incident of 
active duty?  

d) Is it at least as likely as 
not (50 percent or greater 
probability) that any present 
right ankle disability was 
caused or aggravated by the 
Veteran's service-connected 
right knee tendinitis, 
bilateral shin splints, or 
residuals of a left ankle 
sprain?

e)  Is it at least as likely as 
not (50 percent or greater 
probability) that any present 
back disability began during 
service or is causally linked 
to any incident of active duty?  

f) Is it at least as likely as 
not (50 percent or greater 
probability) that any present 
back disability was caused or 
aggravated by the Veteran's 
service-connected right knee 
tendinitis, bilateral shin 
splints, or residuals of a left 
ankle sprain?

The examiner should also evaluate the 
severity of the service-connected left 
ankle disability and bilateral shin 
splints.

The examination should describe any 
functional impairment as a result of the 
left ankle disability.  The examiner 
should specifically consider whether 
there is instability of the ankle, and if 
so, the severity of this instability.  
The examiner should complete a range of 
motion study for the left ankle and state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the left ankle as the result of pain or 
flare-ups of pain supported by adequate 
objective findings, or additional loss of 
motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign that 
is attributable to the left ankle 
disability.  

Any additional limitation of motion in 
any of the ranges of motion (flexion, 
extension, etc.) should be expressed in 
degrees.

The examination should describe any 
functional impairment as a result of the 
Veteran's bilateral shin splints.  In 
light of the Veteran's other service and 
nonservice-connected joint disabilities, 
the examiner should specifically 
determine, to the extent that is 
possible, what functional impairment is 
specifically due to each shin splint 
disability.  The examiner should indicate 
whether there is any loss of motion of a 
joint due to the bilateral shin splints, 
and if so, the examiner should complete a 
range of motion study for the affected 
joint(s).  The examiner should state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
an affected joint as the result of pain 
or flare-ups of pain supported by 
adequate objective findings, or 
additional loss of motion due to weakness 
on movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign that is attributable to 
the bilateral shin splint disability.  

Any additional limitation of motion in 
any of the ranges of motion (flexion, 
extension, etc.) should be expressed in 
degrees.

The clinician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the examiner finds a disability was 
aggravated by a service-connected 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
disability (e.g., slight, moderate) 
before the onset of aggravation.

4.  Thereafter, the Veteran's claims 
remaining on appeal must be adjudicated 
on the basis of all of the evidence of 
record and all governing legal 
authority.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  If 
a claim for service-connection remains 
denied, this supplemental statement of 
the case must include 38 C.F.R. § 
3.310(a) and the amendment to that 
regulation, effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


